Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  October 23, 2013                                                  Robert P. Young, Jr.,
                                                                               Chief Justice

  147060-1 & (84)(89)(90)(91)                                        Michael F. Cavanagh
                                                                     Stephen J. Markman
                                                                         Mary Beth Kelly
                                                                          Brian K. Zahra
  AMBER LUCAS,                                                    Bridget M. McCormack
           Plaintiff-Appellant/                                         David F. Viviano,
           Cross-Appellee,                                                          Justices

  v                                            SC: 147060
                                               COA: 292785
                                               Wayne CC: 07-725829-NO
  DR. YASSER AWAAD, M.D., OAKWOOD
  HEALTHCARE, INC., d/b/a OAKWOOD
  HEALTHCARE SYSTEM, YASSER AWAD,
  M.D., P.C., GREAT LAKES PEDIATRIC
  NEUROLOGY, P.C., and OAKWOOD
  PROFESSIONAL BILLING, L.L.C., d/b/a
  OAKWOOD GROUP V, L.L.C.,
               Defendants-Appellees/
               Cross-Appellants.

  _________________________________________/
  STEPHEN MEIER, JULIE MEIER, DION
  HARRIS, LAURIE HARRIS, MOHAMMED
  JABER, BTHEAG JABER, MOHAMMED
  ALAWIEH, SABRINA NAURA, BRAD
  PEZZOPANE, CINDY PEZZOPANE, LISA
  TOWE, MATTHEW MURPHY, KRISTEE
  MURPHY, RODNEY EVANS, TAMARA
  EVANS, DONN LONDRE, and JONELL
  WHALEY,
            Plaintiffs-Appellants/
            Cross-Appellees,
  v                                            SC: 147061
                                               COA: 292786
                                               Wayne CC: 08-123382-NO
  DR. YASSER AWAAD, M.D., OAKWOOD
  HEALTHCARE, INC., d/b/a OAKWOOD
  HOSPITAL AND MEDICAL CENTER, d/b/a
  OAKWOOD HEALTHCARE SYSTEM,
  OAKWOOD UNITED HOSPITALS, INC.,
  YASSER AWAD, M.D., P.C., GREAT LAKES
  PEDIATRIC NEUROLOGY, P.C., and OAKWOOD
                                                                                                              2


PROFESSIONAL BILLING, L.L.C., d/b/a
OAKWOOD GROUP V, L.L.C.,
         Defendants-Appellees/
         Cross-Appellants.

_________________________________________/

       On order of the Court, the motions for immediate consideration and waiver of
transcript requirement are GRANTED. The application for leave to appeal the January
29, 2013 judgment of the Court of Appeals is considered, and it is DENIED, because we
are not persuaded that the questions presented should be reviewed by this Court. The
application for leave to appeal as cross-appellants is therefore moot, and it is DENIED.
The motion with regard to stay of proceedings is DENIED as moot.

      CAVANAGH, J., would grant leave to appeal.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 23, 2013
       t1016
                                                                            Clerk